Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The office action is in light of the instant application filed 3/7/2021

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 3/7/21, 6/22/21, 9/26/21, 11/23/21, 2/13/22, & 6/15/22 were filed after the mailing date of the previous submission. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29, respectively of U.S. Patent No. 10,986,208.   Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-29 of the instant application are encompassed by limitations recited in claims 1-29 of the patent US 10,986,208, respectively (see table below).  


Instant Application 17/194,272


Patent No. US 10,986,208


Claim 1:  

    A computer-implemented method of anonymously fetching content over the internet by a user device by mimicking a virtual user that is different from the user device, comprising: receiving a HyperText Transfer Protocol (HTTP) request from a user device, the HTTP request comprising one or more parameters selected by a user of the user device including a content address of publicly-available content that is available at a content server and wherein the content address comprises a Universal Resource Locator (URL), a geographic location of the virtual user, and user data of the virtual user; selecting a proxy according to the received geographic location; requesting the selected proxy to initiate a request to the content server associated with the content address, the request to the content server including the user data; receiving a response from the proxy that includes a response from the content server; and providing the received content server response to the user device or enabling the user device to access the received content server response, wherein the response from the content server comprises, or consists of, a part of, or a whole of, a web-site page, and wherein the proxy comprises a portable device.




1 (cont.) wherein the response from the content server comprises, or consists of, a part of, or a whole of, a web-site page


2. The computer-implemented method of claim 1, wherein the user data is identified in one or more cookies.

3. The computer-implemented method of claim 1, wherein the user data comprises web browsing history data.

4. The computer-implemented method of claim 3, wherein the web browsing history data identifies one or more web pages or websites that the content server determines the virtual user may visit before accessing the content.

5. The computer-implemented method of claim 1, wherein selecting the proxy further comprises selecting an Internet Protocol (IP) address of a proxy device from which to initiate the request to the content server.

6. The computer-implemented method of claim 1, wherein the content comprises at least one of: a web page with an advertisement placeholder or an advertisement associated with the placeholder that is generated based on the user data.

7. The computer-implemented method of claim 1, wherein selecting the proxy further comprises selecting a proxy device within the same country, city, or town as the received geographic location.

8. The computer-implemented method of claim 1, wherein selecting the proxy further comprises selecting a proxy device within the same country, city, or town as the content server.

9. The computer-implemented method of claim 1, wherein the content server is associated with the URL, and wherein the portable device stores, operates, or uses, a mobile operating system.

10. The computer-implemented method of claim 1, wherein the user data comprises personal data associated with the virtual user, including at least one of: a gender, an age or age range, an education level, an income, or a salary.

11. The computer-implemented method of claim 1, wherein the user data comprises a session length defining a period of time for the proxy to maintain a session with the content server.

12. The computer-implemented method of claim 1, wherein that the content server is prevented from identifying the user device.

13. The computer-implemented method of claim 1, wherein: the received request for the proxy further comprises instructions to repeat fetching the content according to a schedule, wherein the repeating comprises selecting an additional proxy based on one or more of the received parameters, and requesting the additional selected proxy to initiate another request to the content server associated with the content address.

14. The computer-implemented method of claim 13, wherein each of the proxy and the additional proxies selected according to the schedule comprise different IP addresses.

15. The method according to claim 1, further comprising operating, by the portable device, a mobile operating system that is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.

16. A computer-implemented method of anonymously fetching content over the internet by mimicking a virtual user, comprising: receiving a plurality of HyperText Transfer Protocol (HTTP) requests from a user device, each request includes parameters selected by a user of the user device that comprises a first content address of content that is available at a content server and wherein the content address comprises a Universal Resource Locator (URL), a first geographic location, and user data of one or more virtual users; selecting a plurality of proxies in response to the received plurality of requests, the plurality of proxies being selected according to the first content address and the first geographic location; requesting the selected plurality of proxies to each initiate a request to the content server according to the first content address, each request to the content server including the user data of at least one of the one or more virtual users; receiving responses from the plurality of proxies that each include a response from the content server; and providing the received content server responses to the user device or enabling the user device to access the received content server responses, wherein each of the responses from the content server comprises, or consists of, a part of, or a whole of, a web-site page, and wherein each of the proxies is a portable device.

17. The computer-implemented method of claim 16, wherein the content comprises at least one of: a web page with an advertisement placeholder or an advertisement associated with the placeholder that is generated based on the user data.

18. The computer-implemented method of claim 16, wherein selecting each proxy based on the first geographic location comprises selecting each proxy within the same country, city, or town as the first geographic location.

19. The computer-implemented method of claim 16, wherein selecting each proxy based on the first content address comprises selecting each proxy within the same country, city, or town as the content server associated with the first content address.

20. The computer-implemented method of claim 16, wherein the user data for each of the one or more virtual users comprises at least one of: internet browsing history or personal data associated with the one or more of the virtual users.


23. The method according to claim 16, wherein the content server is a web server using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet, and wherein the communication of the selected proxies with the user device is based on, or using, HTTP persistent connection.


22. The method according to claim 21, wherein the mobile operating system is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.

23. The method according to claim 16, wherein the content server is a web server using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet, and wherein the communication of the selected proxies with the user device is based on, or using, HTTP persistent connection.

24. A computer-implemented method of anonymously fetching content over the Internet by mimicking a virtual user, comprising: receiving a plurality of HyperText Transfer Protocol (HTTP) requests from a user device, each request includes parameters selected by a user of the user device that comprises a first content address, a different geographic location, and user data of a different virtual user; selecting a plurality of proxies in response to the received plurality of requests, each proxy being selected according to the first content address and at least one of the different geographic locations; requesting the selected proxies to each initiate a request to a content server according to the first content address, each request to the content server including the user data of at least one of the different virtual users; receiving responses from the proxies that each include a response from the content server; and providing the received content server responses to the user device or enabling the user device to access the received content server responses, wherein each of the responses from the content server comprises, or consists of, a part of, or a whole of, a web-site page, and wherein each of the proxy devices is a portable device.







26. The method according to claim 24, wherein the content server is a web server using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet, and wherein the communication of the proxy with the user device is based on, or using, HTTP persistent connection.


27. The method according to claim 24, wherein the content server is a web server using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet, and wherein the communication of the selected proxies with the user device is based on, or using, HTTP persistent connection.

28. The method according to claim 24, wherein the portable device stores, operates, or uses, a mobile operating system.

29. The method according to claim 25, wherein the mobile operating system is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.


Claim 1:  

A computer-implemented method of anonymously fetching content over the internet by a user device by mimicking a virtual user that is different from the user device, comprising: 
12. The computer-implemented method of claim 1, wherein the request from the user device is an HTTP request.
receiving a request from a user device, the request comprising one or more parameters selected by a user of the user device including a content address of publicly-available content that is available at a content server, a geographic location of the virtual user, and user data of the virtual user; selecting a proxy based in part on the received geographic location parameter; requesting the selected proxy to initiate a request to the content server associated with the content address, the request to the content server including the user data; receiving a response from the proxy that includes a response from the content server; and providing the received content server response to the user device or enabling the user device to access the received content server response, wherein the response from the content server comprises, or consists of, a part of, or a whole of, a web-site page, and wherein the proxy is a portable device that stores, operates, or uses, a mobile operating system.
24. The method according to claim 18, wherein each of the responses from the content server comprises, or consists of, a part of, or a whole of, a web-site page.


2. The computer-implemented method of claim 1, wherein the user data is identified in one or more cookies.

3. The computer-implemented method of claim 1, wherein the user data comprises web browsing history data.

4. The computer-implemented method of claim 3, wherein the web browsing history data identifies one or more web pages or websites that the content server determines the virtual user may visit before accessing the content.

5. The computer-implemented method of claim 1, wherein selecting the proxy further comprises selecting an IP address of a proxy device from which to initiate the request to the content server.

6. The computer-implemented method of claim 1, wherein the content comprises at least one of: a web page with an advertisement placeholder or an advertisement associated with the placeholder that is generated based on the user data.

7. The computer-implemented method of claim 1, wherein selecting the proxy further comprises selecting a proxy device within the same country, city, or town as the received geographic location.

8. The computer-implemented method of claim 1, wherein selecting the proxy further comprises selecting a proxy device within the same country, city, or town as the content server.

9. The computer-implemented method of claim 1, wherein the content address comprises a universal resource locator (URL) and the content server is associated with the URL.

10. The computer-implemented method of claim 1, wherein the user data comprises personal data associated with the virtual user, including at least one of: a gender, an age or age range, an education level, an income, or a salary.

11. The computer-implemented method of claim 1, wherein the user data comprises a session length defining a period of time for the proxy to maintain a session with the content server.

1 (cont.)
 whereby that the content server is prevented from identifying the user device,

13. The computer-implemented method of claim 1, wherein: the received request for the proxy further comprises instructions to repeat fetching the content according to a schedule, wherein the repeating comprises selecting a new proxy based on one or more of the received parameters, and requesting the newly selected proxy to initiate another request to the content server associated with the content address.

14. The computer-implemented method of claim 13, wherein each of the proxy and the new proxies selected according to the schedule comprise different IP addresses.

17. The method according to claim 1, wherein the mobile operating system is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.



18. A computer-implemented method of anonymously fetching content over the internet by mimicking a virtual user, comprising: receiving a plurality of requests from a user device, each request includes parameters selected by a user of the user device that comprises a first content address of content that is available at a content server, a first geographic location, and user data of one or more virtual users; selecting a plurality of proxies in response to the received plurality of requests, the plurality of proxies being selected according to the first content address and the first geographic location; requesting the selected plurality of proxies to each initiate a request to the content server according to the first content address, each request to the content server including the user data of at least one of the one or more virtual users; receiving responses from the plurality of proxies that each include a response from the content server; and providing the received content server responses to the user device or enabling the user device to access the received content server responses, whereby that the content server is prevented from identifying the user device, wherein each of the responses from the content server comprises, or consists of, a part of, or a whole of, a web-site page, and wherein each of the proxies is a portable device that stores, operates, or uses, a mobile operating system.


19. The computer-implemented method of claim 18, wherein the content comprises at least one of: a web page with an advertisement placeholder or an advertisement associated with the placeholder that is generated based on the user data.

20. The computer-implemented method of claim 18, wherein selecting each proxy based on the first geographic location comprises selecting each proxy within the same country, city, or town as the first geographic location.

21. The computer-implemented method of claim 18, wherein selecting each proxy based on the first content address comprises selecting each proxy within the same country, city, or town as the content server associated with the first content address.


22. The computer-implemented method of claim 18, wherein the user data for each of the one or more virtual users comprises at least one of: internet browsing history or personal data associated with the one or more of the virtual users.


23. The method according to claim 18, wherein the content server is a web server using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet, and wherein the communication of the selected proxies with the user device is based on, or using, HTTP persistent connection.


25. The method according to claim 18, wherein the mobile operating system is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.

27. The method according to claim 26, wherein the content server is a web server using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet, and wherein the communication of the selected proxies with the user device is based on, or using, HTTP persistent connection.

26. A computer-implemented method of anonymously fetching content over the Internet by mimicking a virtual user, comprising: receiving a plurality of requests from a user device, each request includes parameters selected by a user of the user device that comprises a first content address, a different geographic location, and user data of a different virtual user; selecting a plurality of proxies in response to the received plurality of requests, each proxy being selected according to the first content address and at least one of the different geographic locations; requesting the selected proxies to each initiate a request to a content server according to the first content address, each request to the content server including the user data of at least one of the different virtual users; receiving responses from the proxies that each include a response from the content server; and providing the received content server responses to the user device or enabling the user device to access the received content server responses, whereby that the content server is prevented from identifying the user device, wherein each of the responses from the content server comprises, or consists of, a part of, or a whole of, a web-site page, and wherein each of the proxy devices is a portable device that stores, operates, or uses, a mobile operating system.
28. The method according to claim 26, wherein each of the responses from the content server comprises, or consists of, a part of, or a whole of, a web-site page.


15. The method according to claim 1, wherein the content server is a web server using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet, and wherein the communication of the proxy with the user device is based on, or using, HTTP persistent connection.


27. The method according to claim 26, wherein the content server is a web server using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet, and wherein the communication of the selected proxies with the user device is based on, or using, HTTP persistent connection.

26. (cont.)
wherein each of the proxy devices is a portable device that stores, operates, or uses, a mobile operating system.

29. The method according to claim 26, wherein the mobile operating system is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.




Claim Rejections – 35 USC 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-29 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the limitation of “mimicking a virtual user,” which is critical or essential to the practice of the invention but not included or explicitly defined in the applicant’s specification. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Claim Rejections – 35 USC 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 5, 7-14, 16, 18-19, 21, and 23-28 are rejected under 35 USC 103 as being unpatentable over Binder (US 2012/0166582) in view of Athas et al (US 2013/0212462).
With respect to claim 1, Binder teaches a computer-implemented method of anonymously fetching content over the internet by a user device by mimicking a virtual user that is different from the user device (fig. 3a & par [0245], lines 24-28, which disclose using an onion router and intermediate proxies to implement anonymous packet transfer over the Internet on behalf of a user), comprising: 
wherein a content address comprises a geographic location of the virtual user (par [0198], lines 17-22, which discloses providing requested content based on the geographic location of a user and the plurality of servers), and user data of the virtual user (par [0214], lines 25-30, which discloses personal data associated with the requesting user); 
selecting a proxy according to the received geographic location (fig. 3a & par [0198-0199], which discloses assigning one of the relay servers to process the user request based on geographic location of the users and servers); 
requesting the selected proxy to initiate a request to the content server associated with the content address (par [0198-0199], which discloses selecting one of the plurality of relay servers based on location of the requested content slices), the request to the content server including the user data (par [0175] and [0198-0199], which disclose the user’s personal data being included in the requests); 
receiving a response from the proxy that includes a response from the content server (par [0174], lines 6-12, which discloses a relay server forwarding a message slice from the destination device to the requesting user device, containing the requested content); and 
providing the received content server response to the user device or enabling the user device to access the received content server response (par [0174], lines 6-12, which discloses returning the message slice to a requesting user), and
wherein the proxy comprises a portable device (par [0198], lines 14-22, which discloses selecting relay servers based on the geographical location of the source and destination devices).
Binder does not explicitly teach receiving a HyperText Transfer Protocol (HTTP) request from a user device, the HTTP request comprising one or more parameters selected by a user of the user device including a content address of publicly-available content that is available at a content server; wherein the content address comprises a URL; and wherein the response from the content server comprises, or consists of, a part of, or a whole of, a web-site page.
	However, Athas et al teaches receiving a HyperText Transfer Protocol (HTTP) request from a user device (par [0082], lines 8-10, HTTP Post request”), the HTTP request comprising one or more parameters selected by a user of the user device including a content address of publicly-available content that is available at a content server (par [0049], lines 7-10, “URL or address of the request”); 
wherein the content address comprises a URL (par [0049], lines 7-10, “URL or address of the request”); and
 	wherein the first content consists of, or comprises, a part of, or a whole of, a publicly-accesses web-site page (par [0033], lines 1-5, “rendering of a web page”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder would provide the predictive result of avoiding changes made to content provided via a proxy, when utilizing the proxy to provide anonymous communication (as disclosed in par [0081-0082] of Athas et al) by implementing DOM synchronization, which would allow the apparatus of Binder to track and potential content changes made by each intermediate proxy for retrieval and transmission to the requesting party.
With respect to claim 5, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein selecting the proxy further comprises selecting an Internet Protocol (IP) address of a proxy device from which to initiate the request to the content server (par [0066], lines 1-10).
With respect to claim 7, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein selecting the proxy further comprises selecting a proxy device within the same country, city, or town as the received geographic location (par [0198-0199], which disclose the relay servers being assigned based on the geographic location of the source and destination devices).
With respect to claim 8, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein selecting the proxy further comprises selecting a proxy device within the same country, city, or town as the content server (par [0198-0199], which disclose the relay servers being assigned based on the geographic location of the source and destination devices being in the same continent, country, etc.).
With respect to claim 9, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the portable device stores, operates, or uses, a mobile operating system (fig. 3a, 12a-12b).
Binder does not explicitly teach wherein the content server is associated with the URL.
However, Athas et al teaches wherein the content server is associated with the URL (par [0097], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al according to the motivation disclosed regarding claim 1.

With respect to claim 11, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the user data comprises a session length defining a period of time for the proxy to maintain a session with the content server (par [0243], “per lengths of communication sessions”).
With respect to claim 12, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein that the content server is prevented from identifying the user device (par [0245], lines 1-17, which discloses using onion routing & intermediate relay servers for anonymity of the requesting devices).
With respect to claim 13, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein: 
the received request for the proxy further comprises instructions to repeat fetching the content according to a schedule (par [0174], lines 7-12), wherein the repeating comprises selecting an additional proxy based on one or more of the received parameters (par [0174], lines 7-12), and 
requesting the additional selected proxy to initiate another request to the content server associated with the content address (par [0174], lines 7-12, “another relay server”).
With respect to claim 14, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein each of the proxy and the additional proxies selected according to the schedule comprise different IP addresses (par [0176], lines 1-5).
With respect to claim 16, Binder teaches a computer-implemented method of anonymously fetching content over the internet by mimicking a virtual user (fig. 3a & par [0245], lines 24-28, which disclose using an onion router and intermediate proxies to implement anonymous packet transfer over the Internet on behalf of a user), comprising: 
wherein a content address comprises a first geographic location (par [0198], lines 17-22, which discloses providing requested content based on the geographic location of a user and the plurality of servers), and user data of one or more virtual users (par [0214], lines 25-30, which discloses personal data associated with the requesting user); 
selecting a plurality of proxies in response to the received plurality of requests (par [0024], lines 1-5, “selects a number of onion routers”);
the plurality of proxies being selected according to the first content address and the first geographic location (fig. 3a & par [0198-0199], which discloses assigning one of the relay servers to process the user request based on geographic location of the users and servers); 
requesting the selected plurality of proxies to each initiate a request to the content server according to the first content address (par [0198-0199], which discloses selecting one of the plurality of relay servers based on location of the requested content slices), each request to the content server including the user data of at least one of the one or more virtual users (par [0175] and [0198-0199], which disclose the user’s personal data being included in the requests); 
receiving responses from the plurality of proxies that each include a response from the content server (par [0174], lines 6-12, which discloses a relay server forwarding a message slice from the destination device to the requesting user device, containing the requested content); and 
providing the received content server responses to the user device or enabling the user device to access the received content server responses (par [0174], lines 6-12, which discloses returning the message slice to a requesting user), and
wherein each of the proxies is a portable device (par [0198], lines 14-22, which discloses selecting relay servers based on the geographical location of the source and destination devices).
Binder does not explicitly teach receiving a plurality of HyperText Transfer Protocol (HTTP) requests from a user device, each request including parameters selected by a user of the user device that comprises a first content address of content that is available at a content server; wherein the content address comprises a URL; and wherein each of the responses from the content server comprises, or consists of, a part of, or a whole of, a web-site page.
	However, Athas et al teaches receiving a plurality of HyperText Transfer Protocol (HTTP) requests from a user device (par [0082], lines 8-10, HTTP Post request”), each request including parameters selected by a user of the user device that comprises a first content address of content that is available at a content server (par [0049], lines 7-10, “URL or address of the request”); 
wherein the content address comprises a URL (par [0049], lines 7-10, “URL or address of the request”); and
 	wherein each of the responses from the content server comprises, or consists of, a part of, or a whole of, a web-site page (par [0033], lines 1-5, “rendering of a web page”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder would provide the predictive result of avoiding changes made to content provided via a proxy, when utilizing the proxy to provide anonymous communication (as disclosed in par [0081-0082] of Athas et al) by implementing DOM synchronization, which would allow the apparatus of Binder to track and potential content changes made by each intermediate proxy for retrieval and transmission to the requesting party.
With respect to claim 18, Binder and Athas et al teach the limitations of claim 16.
Binder further teaches wherein selecting each proxy based on the first geographic location comprises selecting each proxy within the same country, city, or town as the first geographic location (par [0198-0199], which disclose the relay servers being assigned based on the geographic location of the source and destination devices).
With respect to claim 19, Binder and Athas et al teach the limitations of claim 16.
Binder further teaches wherein selecting each proxy based on the first content address comprises selecting each proxy within the same country, city, or town as the content server associated with the first content address (par [0198-0199], which disclose the relay servers being assigned based on the geographic location of the source and destination devices being in the same continent, country, etc.).
With respect to claim 21, Binder and Athas et al teach the limitations of claim 16.
Binder further teaches wherein the portable device stores, operates, or uses, a mobile operating system (fig. 3a, 12a-12b); and
 wherein that the content server is prevented from identifying the user device (par [0245], lines 1-17, which discloses using onion routing & intermediate relay servers for anonymity of the requesting devices).
Regarding claim 23, Binder and Athas et al teach the limitations of claim 16.
Binder further teaches wherein the content server is a web server using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet (fig. 3a & par [0346], lines 1-10), and wherein the communication of the selected proxies with the user device is based on, or using, HTTP persistent connection (fig. 3a & par [0346], lines 1-10).
With respect to claim 24, Binder teaches a computer-implemented method of anonymously fetching content over the internet by mimicking a virtual user (fig. 3a & par [0245], lines 24-28, which disclose using an onion router and intermediate proxies to implement anonymous packet transfer over the Internet on behalf of a user), comprising: 
wherein a content address comprises a different geographic location (par [0198], lines 17-22, which discloses providing requested content based on the geographic location of a user and the plurality of servers), and user data of a different virtual user (par [0214], lines 25-30, which discloses personal data associated with the requesting user); 
selecting a plurality of proxies in response to the received plurality of requests (par [0024], lines 1-5, “selects a number of onion routers”);
each proxy being selected according to the first content address and at least one of the different geographic locations (fig. 3a & par [0198-0199], which discloses assigning one of the relay servers to process the user request based on geographic location of the users and servers); 
requesting the selected plurality of proxies to each initiate a request to the content server according to the first content address (par [0198-0199], which discloses selecting one of the plurality of relay servers based on location of the requested content slices), each request to the content server including the user data of at least one of the one or more virtual users (par [0175] and [0198-0199], which disclose the user’s personal data being included in the requests); 
receiving responses from the plurality of proxies that each include a response from the content server (par [0174], lines 6-12, which discloses a relay server forwarding a message slice from the destination device to the requesting user device, containing the requested content); and 
providing the received content server responses to the user device or enabling the user device to access the received content server responses (par [0174], lines 6-12, which discloses returning the message slice to a requesting user), and
wherein each of the proxies is a portable device (par [0198], lines 14-22, which discloses selecting relay servers based on the geographical location of the source and destination devices).
Binder does not explicitly teach receiving a plurality of HyperText Transfer Protocol (HTTP) requests from a user device, each request including parameters selected by a user of the user device that comprises a first content address; and wherein each of the responses from the content server comprises, or consists of, a part of, or a whole of, a web-site page.
	However, Athas et al teaches receiving a plurality of HyperText Transfer Protocol (HTTP) requests from a user device (par [0082], lines 8-10, HTTP Post request”), each request including parameters selected by a user of the user device that comprises a first content address (par [0049], lines 7-10, “URL or address of the request”); and
 	wherein each of the responses from the content server comprises, or consists of, a part of, or a whole of, a web-site page (par [0033], lines 1-5, “rendering of a web page”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder would provide the predictive result of avoiding changes made to content provided via a proxy, when utilizing the proxy to provide anonymous communication (as disclosed in par [0081-0082] of Athas et al) by implementing DOM synchronization, which would allow the apparatus of Binder to track and potential content changes made by each intermediate proxy for retrieval and transmission to the requesting party.
With respect to claim 25, Binder and Athas et al teach the limitations of claim 24.
Binder further teaches wherein that the content server is prevented from identifying the user device (par [0245], lines 1-17, which discloses using onion routing & intermediate relay servers for anonymity of the requesting devices).
With respect to claim 26, Binder and Athas et al teach the limitations of claim 24.
Binder further teaches wherein the content server is a web server using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet (fig. 3a & par [0346], lines 1-10), and wherein the communication of the proxy with the user device is based on, or using, HTTP persistent connection (fig. 3a & par [0346], lines 1-10).
With respect to claim 27, Binder and Athas et al teach the limitations of claim 24.
Binder further teaches wherein the content server is a web server using HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet (fig. 3a & par [0346], lines 1-10), and wherein the communication of the selected proxies with the user device is based on, or using, HTTP persistent connection (fig. 3a & par [0346], lines 1-10).
With respect to claim 28, Binder and Athas et al teach the limitations of claim 24.
Binder further teaches wherein the portable device stores, operates, or uses, a mobile operating system (fig. 12a-12b).


8.	Claims 2-4, 6, 10, 15, 17, 20, 22, and 29 are rejected under 35 USC 103 as being unpatentable over Binder (US 2012/0166582) in view of Athas et al (US 2013/0212462), further in view of Wilson (US 2011/0218866).
	Regarding claim 2, Binder and Athas et al do not explicitly teach wherein the user data is identified in one or more cookies.
However Wilson further teaches wherein the user data is identified in one or more cookies (par [0028], lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the consumer privacy provisioning system taught by Wilson within teachings disclosed by Binder and Athas et al would provide the predictive result of further ensuring anonymity between requesting parties and content holders by implementing self-regulating cooperatives and a consumer privacy awareness system to ensure consumer privacy, even in the event of online content holders issue marketing and advertisement data to content requesting users (as disclosed in par [0081-0009] of Wilson).

Regarding claim 3, Binder and Athas et al do not explicitly teach wherein the user data comprises web browsing history data.
However Wilson further teaches wherein the user data comprises web browsing history data (par [0010], lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the consumer privacy provisioning system taught by Wilson within teachings disclosed by Binder and Athas et al according to the motivation disclosed regarding claim 2.

Regarding claim 4, Binder and Athas et al do not explicitly teach wherein the web browsing history data identifies one or more web pages or websites that the content server determines the virtual user may visit before accessing the content.
However Wilson further teaches wherein the web browsing history data identifies one or more web pages or websites that the content server determines the virtual user may visit before accessing the content (par [0072], lines 17-23).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the consumer privacy provisioning system taught by Wilson within teachings disclosed by Binder and Athas et al according to the motivation disclosed regarding claim 2.

Regarding claim 6, Binder and Athas et al do not explicitly teach wherein the content comprises at least one of: a web page with an advertisement placeholder or an advertisement associated with the placeholder that is generated based on the user data.
However Wilson further teaches wherein the content comprises at least one of: a web page with an advertisement placeholder (fig. 1-7) or an advertisement associated with the placeholder that is generated based on the user data.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the consumer privacy provisioning system taught by Wilson within teachings disclosed by Binder and Athas et al according to the motivation disclosed regarding claim 2.

Regarding claim 10, Binder and Athas et al do not explicitly teach wherein the user data comprises personal data associated with the virtual user, including at least one of: a gender, an age or age range, an education level, an income, or a salary.
However Wilson further teaches wherein the user data comprises personal data associated with the virtual user, including at least one of: a gender, an age or age range (par [0006], lines 12-14), an education level, an income, or a salary.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the consumer privacy provisioning system taught by Wilson within teachings disclosed by Binder and Athas et al according to the motivation disclosed regarding claim 2.

Regarding claim 15, Binder and Athas et al do not explicitly teach operating, by the portable device, a mobile operating system (par [0026], lines 10-12) that is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3 (par [0031], lines 10-11), Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.
However Wilson further teaches wherein the user data comprises personal data associated with the virtual user, including at least one of: a gender, an age or age range (par [0006], lines 12-14), an education level, an income, or a salary.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the consumer privacy provisioning system taught by Wilson within teachings disclosed by Binder and Athas et al according to the motivation disclosed regarding claim 2.

Regarding claim 17, Binder and Athas et al do not explicitly teach wherein the content comprises at least one of: a web page with an advertisement placeholder or an advertisement associated with the placeholder that is generated based on the user data.
However Wilson further teaches wherein the content comprises at least one of: a web page with an advertisement placeholder (fig. 1-7) or an advertisement associated with the placeholder that is generated based on the user data.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the consumer privacy provisioning system taught by Wilson within teachings disclosed by Binder and Athas et al according to the motivation disclosed regarding claim 2.

Regarding claim 20, Binder and Athas et al do not explicitly teach wherein the user data for each of the one or more virtual users comprises at least one of: internet browsing history or personal data associated with the one or more of the virtual users.
However Wilson further teaches wherein the user data for each of the one or more virtual users comprises at least one of: internet browsing history (par [0010], lines 7-9) or personal data associated with the one or more of the virtual users.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the consumer privacy provisioning system taught by Wilson within teachings disclosed by Binder and Athas et al according to the motivation disclosed regarding claim 2.

Regarding claim 22, Binder and Athas et al do not explicitly teach operating, by the portable device, a mobile operating system that is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.
However Wilson further teaches operating, by the portable device, a mobile operating system (par [0026], lines 10-12) that is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3 (par [0031], lines 10-11), Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the consumer privacy provisioning system taught by Wilson within teachings disclosed by Binder and Athas et al according to the motivation disclosed regarding claim 2.

Regarding claim 29, Binder and Athas et al do not explicitly teach wherein the mobile operating system is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.
However Wilson further teaches wherein the mobile operating system (par [0026], lines 10-12) is one out of Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3 (par [0031], lines 10-11), Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows® Phone version 8, Microsoft Windows® Phone version 9, and Blackberry® operating system.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the consumer privacy provisioning system taught by Wilson within teachings disclosed by Binder and Athas et al according to the motivation disclosed regarding claim 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220714